
	
		III
		112th CONGRESS
		1st Session
		S. RES. 184
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Ms. Klobuchar (for
			 herself, Mr. Franken, and
			 Mr. Durbin) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			May 19, 2011
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Recognizing the life and service of the
		  Honorable Hubert H. Humphrey, distinguished former Senator from the State of
		  Minnesota and former Vice President of the United States, upon the 100th
		  anniversary of his birth.
	
	
		Whereas Hubert H. Humphrey was born in Wallace, South
			 Dakota, on May 27, 1911;
		Whereas Hubert Humphrey, from his early years, recognized
			 the importance of public service by becoming a registered pharmacist and
			 serving his friends and neighbors in the Humphrey Drug Store in Huron, South
			 Dakota, from 1933 to 1937;
		Whereas Hubert Humphrey received a Bachelor of Arts degree
			 in political science from the University of Minnesota in 1939 and a Masters of
			 Arts degree from Louisiana State University in 1940, subsequently teaching
			 political science at Macalester College from 1943 to 1944 and at Macalester
			 College and the University of Minnesota from 1969 to 1970;
		Whereas Hubert Humphrey served in a variety of leadership
			 positions in Minnesota during World War II, dealing with war production,
			 employment, and manpower;
		Whereas Hubert Humphrey served as Mayor of Minneapolis
			 from 1945 to 1948, and during his tenure as mayor, he drove organized crime
			 from the city and, among other achievements, created the Nation’s first
			 municipal equal employment opportunity commission;
		Whereas Hubert Humphrey was a driving force behind the
			 creation of the Democratic Farmer-Labor Party in Minnesota and was a founding
			 member of Americans for Democratic Action in the aftermath of World War
			 II;
		Whereas Hubert Humphrey led forces at the 1948 Democratic
			 National Convention in Philadelphia in support of the minority platform plank
			 on civil rights and equal opportunity, challenging the delegates to “walk out
			 of the shadow of States’ rights into the bright sunshine of human rights,”
			 resulting in the convention’s adoption of the minority plank;
		Whereas in 1948, Hubert Humphrey became the first Democrat
			 from Minnesota elected to the Senate;
		Whereas during his total 23 years of service in the Senate
			 (including service from 1949 to 1964 and service from 1970 to 1978), Hubert
			 Humphrey compiled a record of accomplishment virtually unmatched in the 20th
			 century, encompassing, among other issues, civil and human rights, workforce
			 development, labor rights, health care, arms control and disarmament, the Peace
			 Corps, small business assistance, education reform, wilderness preservation,
			 immigration reform, and agriculture;
		Whereas his service as floor leader during the Senate’s
			 consideration of the Civil Rights Act of 1964 was essential to the eventual
			 passage of the Act in the aftermath of breaking the filibuster against this
			 historic legislation;
		Whereas Hubert Humphrey, although a dedicated leader of
			 the Democratic Party, always sought bipartisan support for his legislative
			 goals and routinely shared credit with other Senators for his legislative
			 victories;
		Whereas Hubert Humphrey, as Vice President of the United
			 States, loyally served President Lyndon Baines Johnson and successfully carried
			 out a number of domestic and overseas assignments;
		Whereas Hubert Humphrey, as the Democratic Party’s nominee
			 for President of the United States in 1968, waged one of the most courageous
			 and hard-fought campaigns in the history of the United States, losing to
			 Richard Nixon by less than 1 percentage point of the popular vote when he
			 started the campaign some 15 points behind;
		Whereas Hubert Humphrey was reelected by the people of
			 Minnesota (in 1970 and 1976) to 2 additional terms in the Senate, thereby
			 continuing his extraordinary record of legislative achievement with passage of
			 such bills as the Humphrey-Hawkins Full Employment Act;
		Whereas Hubert Humphrey, terminally ill with cancer,
			 pursued his active public life with great courage, fortitude, and good humor,
			 and in the memorable words of Vice President Walter F. Mondale at Hubert
			 Humphrey’s memorial observance in the rotunda of the United States Capitol,
			 “Hubert Humphrey taught us how to live and he taught us how to die”; and
		Whereas the life and service of Hubert Humphrey were
			 posthumously honored by Congress with the presentation of the Congressional
			 Gold Medal, and by the President of the United States with the award of the
			 Medal of Freedom: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the life,
			 achievements, and distinguished career of Senator and Vice President Hubert H.
			 Humphrey upon the occasion of his 100th birthday;
			(2)recognizes that
			 Hubert H. Humphrey's legislative achievements helped resolve many of this
			 Nation’s most polarizing issues, such as civil rights, equal opportunity, and
			 nuclear arms control.
			
